Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Miloushev (US. 2006/0143350) in view of Yan (US 7,584,239 B1).
As to claims 1, 10 and 19, Miloushev teaches a system comprising: a processor; and
memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising:
determining, in a first process thread, identification information (server IDs for each server) for a set of software resources in a software module (the routing table 602 further contains the server IDs for each server currently allocated for the aggregated process. The table 614 may contain additional information per server, such as the total amount of memory allocated on that server for the aggregated process, additional information per server, such as the total amount of memory allocated on that server, paragraphs [172]-[283], paragraph [105]; grid switch selects one of the servers in the subset to be the master server on which the first thread of the process will run, paragraph [429]);
the routing table 602 further contains the server IDs for each server currently allocated for the aggregated process. The table 614 may contain additional information per server, such as the total amount of memory allocated on that server for the aggregated process, additional information per server, such as the total amount of memory allocated on that server, paragraphs [172]-[283], paragraph [105]; constructs a list of servers, in which each server is listed cyclically as many times as the difference M-L for that server, resulting in less loaded servers occurring more often in the list, Whenever a resource creation request is received, the grid switch chooses the next server from the list, in round-robin fashion, paragraph [320]);
identifying, in the first process thread, one or more of the set of software resources that are associated with a software application that are present in the cache (applications are responsible to allocate the memory required to hold such resources and identify each such resource by a pointer to the memory holding the resource, paragraph [220]; Each resource table contains entries, one per unit (instance) of the particular resource type. Each entry maintains the identification of the resource unit within the set of resources and the state of the resource, paragraph [263]; paragraphs [220]; The aggregated process context allows the inventive system to keep track of all resources allocated in a distributed fashion to the aggregated process, in a uniform way and transparently to the application… the aggregated process context and the process routing tables, paragraph [294]-[299]; all resources used by an application are locally available on the server, paragraph [230]); and
one entry for each resource instance, or unit of resource, that is currently allocated to the aggregated process, paragraph [414]).
Miloushev does not teach generating, in a second process thread running at least partially concurrent to the first process thread, a cache containing the identification information; resources, wherein a notification is sent from the first process thread to the second process thread subsequent to the determining of the identification information for the set of software resources in the plurality of software modules. However, Yan teaches
generating, in a second process thread running at least partially concurrent to the first process thread, a cache containing the identification information (the service thread 64 runs concurrently with the GUT thread 60 and transfers information between the GUT thread, 51; In response to the ACCESS selection, the client agent 20 launches a desktop sharing client 66 on the workstation 40d, 42, col. 6, lines 56-63); resources, wherein a notification is sent from the first process thread to the second process thread subsequent to the determining of the identification information for the set of software resources in the plurality of software modules (an ACCESS selection in the service manual of the GUI thread 60 by a user of the workstation 40 causes the GUI thread 60 to send a remote workstation access request to the service thread 64. In response to receipt of the remote workstation access request, the service thread 64 starts the application thread 62. The application thread 62 in turn launches the desktop sharing client, col.7, lines 10-32).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed intention to incorporate the teaching of generating, in a second process thread running 

As to claims 2 and 11, Miloushev teaches the memory further stores instructions for causing the system to perform operations comprising: creating the software module (creating an aggregated process, paragraph [104).

A to claims 3 and 12, Miloushev teaches the system determines identification information for a set of software resources in a plurality of software modules (each resource table contains entries, one per unit (instance) of the particular resource type. Each entry maintains the identification of the resource unit within the set of resources and the state of the resource, paragraph [263]; paragraphs [220]; The aggregated process context allows the inventive system to keep track of all resources allocated in a distributed fashion to the aggregated process (process" is used to denote a running instance of a program), in a uniform way and transparently to the application… the aggregated process context and the process routing tables, paragraph [294]-[299]; all resources used by an application are locally available on the server, paragraph [230]).

Miloushev teaches a classpath identifies the plurality of software modules associated with the software application (which is used to determine whether the policy will be applied to a particular application process, the key containing elements such as an application name, file name or directory path of the application's executable, user name, organization/domain name, time of applicability of the policy, etcetera; one or more key elements can be simultaneously defined using AND or rules, and some key elements may be unspecified; and (c) policy parameters, which state what preferences and limitations are to be applied for processes that match the policy, paragraph [0411]; (the routing table 602 further contains the server IDs for each server currently allocated for the aggregated process. The table 614 may contain additional information per server, such as the total amount of memory allocated on that server for the aggregated process, additional information per server, such as the total amount of memory allocated on that server, paragraphs [172]-[283]).

As to claim 5 , Miloushev teaches a notification is sent from the first thread to the second thread subsequent to determining the software resource identification information for each individual software module in the plurality of software modules (this system requires programs to be written specifically to use and to communicate with messages between threads, paragraphs [61]-[63]; The routing table 602 further contains the server IDs for each server currently allocated for the aggregated process. The table 614 may contain additional information per server, such as the total amount of memory allocated on that server for the aggregated process, additional information per server, 

As to claim 14, Miloushev a notification is sent from the first thread and the second thread subsequent to determining the software resource identification information for each individual software module in the plurality of software modules (this system requires programs to be written specifically to use and to communicate with messages between threads, paragraphs [61]-[63]; The routing table 602 further contains the server IDs for each server currently allocated for the aggregated process. The table 614 may contain additional information per server, such as the total amount of memory allocated on that server for the aggregated process, additional information per server, such as the total amount of memory allocated on that server, paragraphs [172]-[283]; the resource assignment and caching methods use 4 messages for each resource request: from the thread host to the grid switch, from the grid switch to the resource host, then the reply from the resource host to the grid switch and the reply from the grid switch to the thread host, paragraph [338]).

As to claim 20, Miloushev teaches the computer system determines identification information for a set of software resources in a plurality of software modules (the routing table 602 server IDs for each server currently allocated for the aggregated process. The table 614 may contain additional information per server, such as the total amount of memory allocated on that server for the aggregated process, additional information per server, such as the total amount of memory allocated on that server, paragraphs [172]-[283], paragraph [105]; constructs a list of servers, in which each server is listed cyclically as many times as the difference M-L for that server, resulting in less loaded servers occurring more often in the list, Whenever a resource creation request is received, the grid switch chooses the next server from the list, in round-robin fashion, paragraph [320]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Miloushev (US. 2006/0143350) in view of Yan (US 7,584,239 B1) further in view of Reedy (US 8,103,760 B2).
As to claims 9 and 18, Miloushev and Yan do not explicitly teach the memory further stores instructions for causing the system to perform operations comprising:
identifying a software resource associated with the software application that is not present in the cache; performing an iterative search of the software module for the software resource associated with the software application that is not present in the cache. However, Reedy the memory further stores instructions for causing the system to perform operations comprising:
identifying a software resource associated with the software application that is not present in the cache (if matching the requirements of the new service to the capabilities of the compute resource if the new service was determined in the determining step to not currently be operating in the ; and
performing an iterative search of the software module for the software resource associated with the software application that is not present in the cache (when the matching determines the requirements of the new service match the capabilities of the compute resource, directing the executable application running on the compute resource to instantiate an instance of the new service, claim 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed intention to incorporate the teaching of identifying a software resource associated with the software application that is not present in the cache; and performing an iterative search of the software module for the software resource associated with the software application that is not present in the cache  as taught by Reed into Miloushev and Yan to dynamically provisioning services according to software requirements and compute resource capabilities.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Miloushev (US. 2006/0143350) in view of Yan (US 7,584,239 B1) further in view of Kavanagh (US 2018/0121103 A1).
As to claims 6 and 15, Miloushev and Yan do not explicitly teach the computer system determines, in the second thread, an order the plurality of software modules in response to receiving the notification. However, Kavanagh teaches computer system determines, in the second thread, an order the plurality of software modules in response to receiving the notification (a thread is a section of software code or program instructions being processed. A software application includes at least one processing thread. In a single -threaded program, the code is read in order, from beginning to end, paragraph [342]).


Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable Miloushev (US. 2006/0143350) in view of Yan (US 7,584,239 B1) in view of Gibbons (US 2011/0321019 A1).
As to claims 7 and 16, Miloushev and Yan do not explicitly the tangible the order of the plurality of software modules is determined based on a classpath identifying the plurality of software modules associated with the software application (because classpath 416 maintains dependency relationships among the modules, visibility and/or accessibility restrictions may be maintained during compilation of the software program using classpath 416. For example, the nodes of classpath 416 may be traversed in a specific order to ensure that the "P@ 2.0" module is invisible to the "M" and "N" modules, paragraphs [63]-[71]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed intention to incorporate the teaching of order of the plurality of software modules is determined based on a classpath identifying the plurality of software modules associated with the software application as taught y Gibbons in to Miloushev and Yan to automatically allocating computing resources based on the transaction processor classification.

Claims 17 and 8 are rejected under 35 U.S.C. 103 as being unpatentable Miloushev (US. 2006/0143350) in view of Yan (US 7,584,239 B1) further in view of Kuo (US 2005/0228936 A1).
As to claim 8, Miloushev and Yan does not teach the second process thread waits to add software resources from a first module in the plurality of software modules to the cache until the identification information for all of the software resources in the first software module is determined in the first process thread. However, Kuo teaches the second process thread waits to add software resources from a first module in the plurality of software modules to the cache until the identification information for all of the software resources in the first software module is determined in the first process thread (wherein the change in context occurs when the direct access memory resource is available by a first thread and access to the direct access memory resource is granted to a second thread and wherein the direct access memory resource is made available to the second thread by adding a buffer of the second thread to an end of a direct memory access chain of requests for the first thread to generate a direct memory access request for the second thread, claim 6).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed intention to incorporate the teaching of the second process thread waits to add software resources from a first module in the plurality of software modules to the cache until the identification information for all of the software resources in the first software module is determined in the first process thread as taught by Kuo into Miloushev and Yan to gain the advantage of efficient reading and writing of buffers is performed.

As to claim 17 , Kuo teaches the second process thread waits to add software resources from a first module in the plurality of software modules to the cache until the identification wherein the change in context occurs when the direct access memory resource is available by a first thread and access to the direct access memory resource is granted to a second thread and wherein the direct access memory resource is made available to the second thread by adding a buffer of the second thread to an end of a direct memory access chain of requests for the first thread to generate a direct memory access request for the second thread, claim 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195